Citation Nr: 0211810	
Decision Date: 09/12/02    Archive Date: 09/19/02

DOCKET NO.  00-04 302A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a right inguinal 
hernia.  


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1959 to January 
1961.

This case is before the Board of Veterans' Appeals (Board) on 
appeal of a July 1999 rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO).  The notice of 
disagreement was received in October 1999, the statement of 
the case was issued in February 2000, and a substantive 
appeal was received in April 2000.  Pursuant to his request, 
the veteran was afforded a RO hearing in January 2001.  

The Board notes that in a June 2002 rating decision, the RO 
denied entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 2002) for a right inguinal hernia 
repair.  A notice of disagreement has not been received to 
initiate an appeal from that determination.  38 U.S.C.A. 
§ 7105.  


FINDING OF FACT

A right inguinal hernia was not manifested during military 
service or for many years thereafter, and is not otherwise 
related to military service.


CONCLUSION OF LAW

A right inguinal hernia was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1131, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2001).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulation is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes the 
veteran's service medical records, a December 1997 VA medical 
examination report and VA treatment records.  As the record 
shows that the veteran has been afforded a VA examination in 
connection with his claim, the requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.  See 66 Fed. Reg. 45,631 (Aug. 
29, 2001).  For reasons hereinafter explained, the Board 
finds that the record contains sufficient competent evidence 
to allow for a determination without the need for an etiology 
opinion.  Significantly, no additional pertinent evidence has 
been identified by the veteran as relevant to the issue on 
appeal.  In a June 2001 letter, the RO informed the veteran 
of the enactment of the VCAA and explained the duty to 
assist.  The RO also informed the veteran of what evidence 
was needed from him and where to send such information.  He 
was also informed of the types of evidence VA would assist 
him in obtaining.  See Quartuccio v. Principi, No. 01-997 
(Vet. App. June 19, 2002). 

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection for a right inguinal 
hernia.  The discussions in the rating decision, statement of 
the case, and supplemental statement of the case have 
informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefit sought.  The 
Board therefore finds that the notice requirements of the new 
law have been met.  

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of the claim and has notified him of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the veteran or 
his representative for further argument as the Board's 
consideration of the new law and new regulations in the first 
instance does not prejudice the veteran.  See generally 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC No. 16-92 (July 24, 1992).

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

Factual Background

Service medical records demonstrate that upon enlistment 
examination dated in April 1959, the veteran's systems were 
clinically evaluated as normal with the exception of an 
appendectomy scar on the right lower quadrant area.  In his 
April 1959 Report of Medical History, the veteran reported a 
current or prior history of mumps, whooping cough, and 
appendicitis.  Clinical records demonstrate treatment for a 
common cold, hemorrhoids, an upper respiratory infection, 
back pain, headache, and vomiting.  Upon separation 
examination dated in January 1961, the veteran's systems were 
clinically evaluated as normal with the exception of an 
appendectomy scar.  In his January 1961 report of medical 
history, the veteran reported a current or prior history of 
mumps, whooping cough, and appendicitis.  It was also noted 
that he had external hemorrhoids, but no serious illness or 
injury.  

VA treatment records dated from 1994 to 1995 demonstrate the 
veteran complained of intermittent right groin pain in 
September 1994.  An impression of an early right inguinal 
hernia was noted.  A one-year history of right groin 
discomfort and burning was noted.  It was also noted the 
aching increased with heavy work such as lifting.  The 
veteran underwent a right inguinal hernia repair in November 
1994.  The operation report indicates that the veteran 
reported noticing the bulge for approximately two years and 
it had recently become more painful and tender.  The 
operation report further notes that examination of the 
spermatic cord revealed what appeared to be a spermatic 
lipoma.  The lipoma was dissected free from the spermatic 
cord and its structures.  It was thoroughly examined for any 
evidence of a hernia sac and none was identified.  A portion 
of the spermatic lipoma was dissected free and sent to 
pathology.  The remaining portion of the lipoma was felt to 
be extraperitoneal fat and was placed back into the internal 
ring.  A pathology report of the specimen demonstrates a 
diagnosis of lipoma and cord, mature adipose tissue.  

VA treatment records dated from 1996 to 1997 demonstrate 
treatment for hemorrhoids, hyperlipidemia, and complaints of 
right groin tenderness and discomfort with activity.  
Clinical records dated in December 1997 note that the veteran 
was status post hernia repair three years earlier and 
adhesions were suspected.  The veteran reported soreness in 
the right groin since his operation, but it was also noted 
that the pain had decreased over the past three years.  It 
was also noted that the veteran's prior medical history was 
significant for a ruptured appendix 40 years earlier with 
residual scarring near the inguinal ligament.  Physical 
examination revealed the right inguinal hernia incision was 
well healed and no hernia was palpable bilaterally.  Scarring 
from previous appendectomy was noted.  The veteran was 
reassured that there was no recurrent hernia.  

Upon VA general medical examination dated in December 1997, 
the veteran reported doing heavy lifting while in the 
military.  The examiner noted that the veteran attributed the 
onset of his right inguinal hernia to the heavy lifting 
during service.  It was noted that he underwent right 
inguinal hernia repair three years earlier and had subsequent 
residual discomfort but no recurrence of the hernia.  The 
veteran also complained of back pain and recurrent 
hemorrhoids.  Physical examination revealed a normal gait 
without assistance.  There were well-healed surgical scars in 
the right groin and right lower quadrant of the abdomen.  The 
surgical scar on the right groin was tender, but there was no 
hernia recurrence.  A relevant impression of residuals, 
status post right inguinal herniorrhaphy, was noted.  

VA clinical notes dated from 1999 to 2001 demonstrate 
relevant complaints of chronic discomfort in the surgical 
scar area of a right inguinal hernia repair.  

At his January 2001 RO hearing, the veteran testified to 
lifting heavy mortar during his military service.  He stated 
that he had a big red spot come up in his groin area and he 
went to the dispensary where it was lanced and a little bit 
of white stuff came out.  The veteran testified that it left 
a hole that was bandaged.  He stated that this occurred in 
1960 and was not reported in his service medical records.  He 
also testified that no one told him what the red spot was or 
made any diagnosis.  The veteran reported going back to the 
dispensary and having the area cleaned.  He also stated that 
the outside of the wound healed.  The veteran stated that it 
bothered him all of the time but he did not pay any attention 
to it until he started to get a knot and pain.  (Transcript, 
pages 1-5).  The veteran testified that during his hernia 
surgery, the doctor discovered a piece of fat or something 
sticking through the hole.  He reported that from the time of 
his discharge in 1961 until 1994, the area bothered him but 
he did not pay any attention to it until he got a knot.  

Analysis

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1131.  Service 
connection connotes many factors but basically means that the 
facts, shown by evidence, establish that a particular injury 
or disease resulting in disability was incurred coincident 
with service in the Armed Forces, or if preexisting such 
service, was aggravated therein.  38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. §  3.303(d). 

Following a full and thorough review of the evidence of 
record, the Board concludes that service connection for a 
right inguinal hernia is not warranted.  Service medical 
records note a preexisting appendectomy scar in the right 
lower quadrant area, but are silent for any complaints, 
treatment, or diagnoses related to a right inguinal hernia.  
Additionally, the veteran noted no relevant complaints or 
problems on his report of medical history completed upon 
separation from service in January 1961.  Post-service 
medical records are also silent for any complaints, 
treatment, or diagnoses related to a right inguinal hernia 
until 1994, more than thirty years after his discharge from 
service.  Treatment records dated from 1994 to the present 
demonstrate that the veteran underwent a right inguinal 
hernia repair in 1994 as well as complaints of pain in that 
area since the surgery.  The Board notes that although the 
veteran testified that the right inguinal area has bothered 
him since service, the treatment records demonstrate that in 
1994 he reported a one to two year history of right groin 
discomfort and bulge.  Finally, the medical evidence does not 
demonstrate that the veteran's right inguinal hernia has been 
present since his discharge from service or is in any way 
related to his active military service. 

In summary, the medical evidence does not demonstrate any 
relevant complaints or treatment of a right inguinal hernia 
during service or for many years thereafter.  Furthermore, 
the medical evidence does not demonstrate any continuity of 
symptomatology since discharge from service, nor does it 
demonstrate or suggest any causal connection between the 
veteran's current residuals of a right inguinal hernia and 
active military service.  The Board notes that the December 
1997 VA general medical examiner reported that the veteran 
believed his hernia was the result of heavy lifting while in 
the military.  However, the VA examiner did not express any 
concurrence or agreement with the veteran's opinion.  
Moreover, his current assertions in this regard appear to be 
inconsistent with the history the veteran furnished to 
medical personnel during the course of treatment in the early 
1990's.  

After reviewing the totality of the pertinent evidence, the 
Board must conclude that the preponderance of such evidence 
is against entitlement to service connection for a right 
inguinial hernia.  The record affirmatively shows that a 
hernia was not manifested during service or for many years 
thereafter.  Under the circumstances of this case where 
medical records during service show no hernia and the first 
supporting evidence of a hernia is over 30 years after 
service, the Board believes that any etiology opinion would 
be purely speculative in nature.  The medical evidence 
currently of record is sufficient to allow for an informed 
determination to be made.  

In reaching this determination, the Board is unable to find 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision.  38 U.S.C.A. § 5107(b).



ORDER

The appeal is denied. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

